                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

ARACELY HERNANDEZ,

               Plaintiff,                                     Case No. 3:17-cv-01654-MK

               v.                                             ORDER

S. BERNSTEIN; R. WORTHAM;
S. SIEMILLER; K. PHILLIPS; M.
LENAHAN; P. GARRETT;
WASHINGTON COUNTY JAIL,


            Defendants.
_____________________________

MCSHANE, Judge:

       Magistrate Judge Mustafa T. Kasubhai filed a Findings and Recommendation (ECF No.

42), and the matter is now before this Court on Plaintiff’s objections. See 28 U.S.C. §

636(b)(1)(B), Fed. R. Civ. P. 72(b). I review de novo. United States v. Bernhardt, 840 F.2d 1441,

1445 (9th Cir. 1998). I find no error and conclude the report is correct.




1 –ORDER
       Magistrate Judge Kasubhai’s Findings and Recommendation (ECF No. 42) is adopted in

full. Defendants’ Motion for Summary Judgment (ECF No. 34) is GRANTED and the case is

dismissed.



IT IS SO ORDERED.

       DATED this 1st day of May, 2019.



                                          _s/Michael J. McShane_____________
                                                  Michael McShane
                                              United States District Judge




2 –ORDER
